Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Harry Winston Diamond Corporation Announces Fiscal 2010 Fourth Quarter and Year-End Results TORONTO, March 31 /CNW/ - Harry Winston Diamond Corporation (TSX:HW, NYSE:HWD) (the "Company") today announced its fourth quarter and year-end results for the period ending January 31, 2010. Fourth Quarter Highlights: << - Consolidated sales increased 13% to $133.7 million from $118.4 million in the comparable quarter of the prior year. - Rough diamond sales for the fourth quarter were 24% higher at $63.5 million compared to $51.1 million for the fourth quarter last year. This increase resulted from a combination of a 12% increase in the Company's achieved rough diamond prices and an 11% increase in volume of carats sold. - Retail sales for the fourth quarter increased 4% to $70.2 million from $67.3 million for the comparable quarter of the prior year, reflecting the strength of the Asian market and offsetting continuing slowness in the US market. - Rough diamond production during the calendar quarter from the Diavik Diamond Mine was significantly lower at 1.6 million carats, compared to 2.6 million carats for the fourth calendar quarter of last year (on a 100% basis). The decrease was due to a planned reduction in mining activity to reflect the softness in the rough diamond market earlier in the year. - Consolidated net loss for the fourth quarter was $3.4 million or $0.04 per share compared to net loss of $73.0 million or $1.19 per share in the fourth quarter of the prior year. Included in consolidated net loss for the quarter was a net foreign exchange loss of $2.0 million or $0.03 per share primarily on future income tax liabilities compared to a net foreign exchange gain of $4.6 million or $0.08 per share in the comparable quarter of the prior year. The comparable quarter of the prior year also included a non-cash write-down of goodwill relating to the retail operations of $93.8 million or $1.53 per share. >> Robert Gannicott, Chairman and Chief Executive Officer said: "We end the year with a quarter that reflects recovery in both the rough diamond and jewelry businesses, but in a diamond business significantly changed from the years before the downturn. Prior to the downturn, diamond mine production was at extreme capacity and is not capable of returning to those levels, at least in the near-term. Rough diamond prices have already reacted and are back near the peaks of mid-2008. We anticipate further price increases as recovery in the US, and probably later in Europe, is added to ongoing growth in demand from China and India. In 2007 barely 5% of our retail sales were to Asian customers outside of Japan. For this last year that same group accounts for 18% of our sales with an increase of nearly 200% between this and the prior fourth quarters. The momentum in retail sales has continued and accelerated into the new-year." Annual Results Highlights: << - Consolidated sales were $412.9 million for the year compared to $609.2 million for the prior year, resulting in a 62% decrease in gross margin and a loss from operations of $22.0 million. - Rough diamond sales of $187.9 million were 43% lower from the prior year. The decrease in sales resulted from a combination of a 34% decrease in the Company's achieved rough diamond prices and a 14% decrease in volume of carats sold during the year. This significant reduction in sales resulted in a loss from mining operations of $6.3 million for the year. - Retail sales of $225.0 million and a loss from operations of $15.7 million for the year, compares to $281.0 million and $2.5 million, respectively, in the prior year. Management continued to focus on cost reduction initiatives resulting in a $12.3 million decrease in selling, general and administrative expenses to $123.6 million - Rough diamond production for the calendar year was 5.5 million carats compared to 9.2 million carats in the prior calendar year (on a 100% basis). This reduction was a planned response to the softness in the rough diamond market that included a six-week summer shut-down. - Harry Winston Diamond Corporation recorded a consolidated net loss of $73.2 million or $0.99 per share for the year, compared to net earnings of $70.1 million or $1.15 per share in the prior year. Included in the consolidated net loss for the year was a net foreign exchange loss of $31.5 million or $0.43 per share primarily on future income tax liabilities compared to net foreign exchange gain of $59.1 million or $0.96 per share in the prior year. The current year consolidated net loss also includes a non- cash dilution loss of $34.8 million or $0.47 per share as a result of the investment by Kinross Gold Corporation in Harry Winston Diamond Limited Partnership, which holds the Company's 40% interest in the Diavik Diamond Mine. The prior year consolidated net earnings also included a non-cash write-down of goodwill relating to the retail operations of $93.8 million or $1.54 per share, and an after-tax gain on insurance settlement of $9.9 million or $0.16 per share. >> Fourth Quarter and Fiscal 2010 Financial Summary << (US$ in millions except Earnings per Share amounts) Three Three Twelve Twelve months months months months ended ended ended ended Jan. 31, Jan. 31, Jan. 31, Jan. 31, 2010 2009 2010 2009 Sales 133.7 118.4 412.9 609.2 - Mining Segment 63.5 51.1 187.9 328.2 - Retail Segment 70.2 67.3 225.0 281.0 Earnings (loss) from operations (3.1) 10.1 (22.0) 166.1 - Mining Segment 1.6 12.1 (6.3) 168.6 - Retail Segment (4.7) (2.0) (15.7) (2.5) Net earnings (loss) (3.4) (73.0) (73.2) 70.1 Earnings (loss) per share $(0.04) $(1.19) $(0.99) $1.15 >> Conference Call and Webcast Beginning at 8:30AM (EDT) on Thursday, April 1, the Company will host a conference call for analysts, investors and other interested parties.
